Citation Nr: 1532580	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  06-12 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from June 1981 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case currently is under the jurisdiction of the RO in San Juan, the Commonwealth of Puerto Rico.

The Veteran's case was remanded by the Board for additional development on multiple occasions, most recently in July 2013.  Thereafter, in a December 2014 decision the Board denied the Veteran's TDIU claim.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court) and in a June 2015 Order the Court granted a June 2015 Joint Motion for Remand (JMR) and remanded the Veteran's TDIU claim to the Board.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The June 2015 JMR found that the August 2013 VA examination report relied on by the Board in denying the Veteran's claim was "inconsistent with his medical records" in finding that the Veteran "was capable of semi-sedentary employment, with no restrictions on prolonged sitting."  The Board notes in passing that the August 2013 VA examination report did not state that the Veteran had no restrictions on prolonged sitting.  Indeed, the examination report specifically noted that the Veteran's pain flare-ups affected his ability to sit for prolonged periods of time.  The examination report indicated that the Veteran was able to maintain a semi-sedentary employment position with certain limitations.  The examiner listed some of the potential restrictions, prefacing the list with the term "such as" to denote that the list was not necessarily exhaustive or complete.  Thus, although the examination report did not include extended or prolonged sitting in the non-extensive list of possible restrictions the report did not specifically conclude that the Veteran had no limitation on sitting.  In any case, given the findings of the JMR, the Board concludes that a remand is necessary for a medical examination to consider the effects of the Veteran's service-connected disabilities on his occupational functioning.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA general medical examination in regard to his TDIU claim.  The electronic claims file must be made available for the examiner to review.  The examiner should elicit a history from the Veteran as to his level of education, experience, and occupational background.  The VA examiner is then requested to discuss what functional limitations, if any, the Veteran experiences as a result of his service-connected disabilities and what impact, if any, these have on his occupational functioning.  Service connection is in effect for dorsolumbar paravertebral myositis, right knee patellofemoral pain syndrome and chondromalacia, residuals of a right second toe fracture, tinnitus, bilateral hearing loss and a skin condition.  

2.  After the above is complete and any additional development deemed necessary has been completed, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




